Bill and affidavit read — Ordered, that the bill he taken pro confesso: That the bond and mortgage in bill mentioned he deemed fraudulent and void; and that the defendant do bring and cancel tbc same beiorc the master of this court, and pay the costs of this suit: And that the complainant give security, to be approved by the master, “i the sum of 2501. conditioned to abide such order as may bo made on the defendant appearing to the suit, and pay™ mg such costs to the complainant, as this court shall or-t]el%